Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS; NPL) submitted on 04/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered.   


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or fairly suggest Door locking assembly as claimed in independent claims 1, 14, and 20 of the instant application.  Applicant admitted NPL discloses the invention substantially as claimed, but is silent about 
(a) releasing the second keeper from the handle so that the portion of the second keeper is releasable from the retainer in response to movement of the first door by a force applied from the interior by a pivoting of the second keeper about an engagement between the portion of the second keeper and the retainer (for claim 1); 
(b) a second latch member attached to the handle at a horizontal axis so that the second latch member rotates with the handle about the horizontal axis (for claim 14); and 
(c) a second keeper attached to the first door by an attachment of the second keeper to the at least one bracket (for claim 20).  
There is no suggestion in the prior art of record for combining any of the references to arrive at the claimed limitations. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar invention. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a references or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675